Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  April 21, 2020                                                                                   Bridget M. McCormack,
                                                                                                                  Chief Justice

                                                                                                         David F. Viviano,
                                                                                                         Chief Justice Pro Tem
  161046
                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
  In re PRATER/HICKMAN, Minors.                                    SC: 161046                         Megan K. Cavanagh,
                                                                                                                       Justices
                                                                   COA: 348001
                                                                   Jackson CC Family Div:
                                                                    17-000578-NA

  _________________________________________/

        On order of the Court, the application for leave to appeal the February 4, 2020
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          April 21, 2020
         bl0407
                                                                              Clerk